 MARINE MACHINE WORKSIs5Marine Machine Works, Inc.; D & P InvestmentCompany, Inc.; D & P Repair Service, Inc; andBlume Winch & Anchor Manufacturing Compa-ny and International Association of Machinistsand Aerospace Workers, AFL-CIO and Galves-ton Area Repairs Council and Affiliated Compa-nies, Party to the ContractMarine Machine Works, Inc.; D & P InvestmentCompany, Inc.; D & P Repair Service, Inc; andBlume Winch & Anchor Manufacturing Compa-ny and International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers& Helpers, AFL-CIO, Local No. 132 and Gal-veston Area Repairs Council and AffiliatedCompanies, Party to the Contract. Case 23-CA-6974 and 23-CA-7371April 14, 1981SUPPLEMENTAL DECISION ANDORDEROn August 6, 1979, the National Labor RelationsBoard issued a Decision and Order in Case 23-CA-69741 against Marine Machine Works, Inc.,2which ordered Respondent Marine, inter alia, toexecute the collective-bargaining agreement agreedupon by International Association of Machinistsand Aerospace Workers, AFL-CIO,3and the Gal-veston Area Repairs Council and Affiliated Com-panies,4which was effective March 10, 1978; tocomply with the terms and conditions of thatagreement both retroactively and for the balance ofits term; to make such payments to the variousbenefit funds as may be prescribed in said agree-ment; and to make its employees whole for anyloss of wages and benefits they may have sufferedas a result of its failure to comply with the termsand conditions of said agreement, which failurewas found to violate Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended. OnJanuary 30, 1981, the United States Court of Ap-peals for the Fifth Circuit issued a decision enforc-ing the Board's Order in Case 23-CA-6974.5On August 6, 1979, the National Labor RelationsBoard issued a Decision and Order in Case 23-CA-737 16 against Respondent Marine, which or-dered Respondent Marine, inter alia, to observeand abide by the terms and conditions of the col-lective-bargaining agreement negotiated betweenInternational Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers,AFL-CIO, Local No. 132,7and the Council,i 243 NLRB 1098.2 Herein called Respondent Marine.3 Herein called the Machinists Union.Herein called the Council.s 106 LRRM 2656.6 243 NLRB 1081.Herein called the Boilermakers Union.256 NLRB No. 4which was effective February 1, 1978; to makecontributions to the various benefit funds as may beprescribed in said agreement; to make its employ-ees whole for any loss of wages and benefits theymay have suffered as a result of its failure tocomply with the terms and conditions of saidagreement, which failure was found to violate Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct, as amended; to offer immediate and full rein-statement to Mark Thompson and Gilfred L.Spradlin, Jr.; and to make Mark Thompson andGilfred Spradlin whole for any loss of earningsthey may have suffered as a result of their dis-charges, which were found to be in violation ofSection 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended. On June 2, 1980, the UnitedStates Court of Appeals for the Fifth Circuit en-tered a summary judgment enforcing the Board'sOrder in Case 23-CA-7371.8On January 13, 1981, the Regional Director forRegion 23 issued a backpay specification and noticeof hearing alleging, inter alia, that a controversyhad arisen over the reinstatement of Thompson andSpradlin and over the amount of backpay andbenefit fund contributions due under the terms ofthe Board Orders in Cases 23-CA-6974 and 23-CA-7371; that D & P Investment Company, Inc.,D. P. Marine Repair Service, Inc., and BlumeWinch & Anchor Manufacturing Company9weresuccessor employers to Respondent Marine; andthat Respondents D & P were obligated as succes-sor employers to remedy the unfair labor practiceswhich the Board and the court had found Re-spondent Marine to have committed. RespondentsD & P filed an answer to the backpay specificationon January 28, 1981, generally denying the allega-tions contained therein and raising certain affirma-tive defenses. After an extension of time to file ananswer had benprovided, Respondent Marine filedan answer on February 11, 1981, generally denyingthe allegations contained in the backpay specifica-tion.On February 23, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on February 27, 1981, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Neither Respondent Marine nor Respond-ents D & P filed a response to the Notice To ShowCause.s L.R.B. .Marine Machine Works, Inc., No. 80-14969 Herein collectively called Respondents D & PMARINE MACHINE WORKS 15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations, Series 8, asamended, states:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall spe-cifically admit, deny, or explain each andevery allegation of the specification, unless therespondent is without knowledge, in whichcase the respondent shall so state, such state-ment operating as a denial. Denial shall fairlymeet the substance of the allegations of thespecification denied. When a respondent in-tends to deny only a part of an allegation, therespondent shall specify so much of it as istrue and shall deny only the remainder. As toall matters within the knowledge of the re-spondent, including but not limited to the var-ious factors entering into the computation ofgross backpay, a general denial shall not suf-fice. As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which theyare based, he shall specifically state the basisfor his disagreement, setting forth in detail hisposition as to the applicable premises and fur-nishing the appropriate supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification duly served on Re-spondent Marine and on Respondents D & P statesthat, pursuant to Section 102.54 of the Board'sRules and Regulations, Respondent Marine and Re-spondents D & P "shall, within 15 days from thedate of the Specification, file with the Regional Di-rector, acting in this matter as agent of the Board,an original and four (4) copies of an Answer to theSpecification." The backpay specification statesfurther that "To the extent that any such answerfails to deny allegations of the Specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true as to the Respondent who failsand that Respondent shall be precluded from intro-ducing any evidence controverting such allega-tions."The Motion for Summary Judgment submits thatthe answer filed by Respondent Marine statesmerely a general denial of all the allegations in thebackpay specification, which does not specificallydispute either the accuracy of the figures used inthe specification or the premises on which they arebased. The Motion for Summary Judgment alsosubmits that the answer filed by Respondents D &P similarly constitutes only a general denial of allthe allegations in the backpay specification, whichdoes not specifically dispute the facts alleged to es-tablish successorship, the accuracy of the figuresused in the specification, or the premises on whichthe figures are based. Counsel for the GeneralCounsel contends that these answers fail to complywith the requirements of Section 102.54(b) and (c)of the Board's Rules and Regulations as to specific-ity and that the Board should therefore deem theallegations of the backpay specification to be ad-mitted to be true.Copies of the answers filed by RespondentMarine and by Respondents D & P are attached tothe Motion for Summary Judgment as exhibits. Re-spondent Marine's answer simply denies all of theallegations contained in the backpay specification.The answer filed by Respondents D & P merelystates that Respondents D & P are not successorsobligated to bargain with the Machinists Union andthe Boilermakers Union or successors obligated toremedy any unfair labor practices committed byRespondent Marine and that Respondents D & Pdeny all of the allegations contained in the backpayspecification. Neither Respondent Marine nor Re-spondents D & P have filed any response to theNotice To Show Cause or offered any explanationas to their failure to specifically deny the allega-tions in the backpay specification. MARINE MACHINE WORKS17We agree with counsel for the General Counselthat the answer of Respondent Marine constitutes ageneral denial, which fails to comply with the re-quirements of Section 102.54(b) and (c) as to thosecompliance matters within its knowledge. Thus, theanswer does not dispute the accuracy of the figurescontained in the backpay specification or provideany alternative formula for computing the amountsowed. Inasmuch as we presume that the hoursworked by the employees and the contractual ratesof pay for wages and benefits are within theknowledge of Respondent Marine and as it has notasserted any lack of knowledge about such matters,we find that its answer is insufficient to deny theallegations of the backpay specification concerninggross backpay and the amounts owed to the benefitfunds.However, we have held that a general denial ofthe allegations concerning interim earnings in abackpay specification is sufficient under Section102.54 to defeat a Motion for Summary Judgmenton that issue, since we do not presume that theamount of any interim earnings is normally withinthe knowledge of a respondent.10Therefore, wefind that the general denials contained in the an-swers filed by Respondent Marine and RespondentsD & P of those allegations in the backpay specifi-cation relating to the amount of net interim earn-ings for Mark Thompson and Gilfred L. Spradlin,Jr., are sufficient to require a hearing on that issue.Further, we shall order a hearing on the issue ofwhether Respondents D & P are successor employ-ers to Respondent Marine and are obligated toremedy Respondent Marine's unfair labor practices.It is well established that "one who acquires andoperates a business of an employer found guilty ofunfair labor practices in basically unchanged formunder circumstances which charge him with noticeof unfair labor practice charges against his prede-cessor should be held responsible for remedying hispredecessor's unlawful conduct."" However, inPerma Vinyl, the Board specifically stated:Of course, no such adjudication of liability canbe made without affording the bona fide pur-chaser a full opportunity at a hearing, afteradequate notice, to present evidence on thequestion of whether it is a successor which isresponsible for remedying a predecessor'sunfair labor practices. The successor wouldI0 Dews Construction Corp.. a Subsidiary of The Aspin Group. Inc. 246NLRB 945 (1979); Garrard Convalescent Home. Incorporated. 220 NLRB450 (1975).i1 Perma Vinyl Corporation. et al., 164 NLRB 968, 969 (1967), enfd 398F.2d 544 (5th Cir. 1968), approved by the Supreme Court in Golden StateBottling Inc., formerly Pepsi-Cola Bottling Co. of Sacramento, et al. N.LR.B.. 414 U.S. 168 (1973)also be entitled, of course, to be heard againstthe enforcement of any order issued againstit. 1 2Inasmuch as Respondents D & P were not madeparties to the underlying unfair labor practice pro-ceedings herein and have thus never had the op-portunity to present evidence at a hearing as totheir liability, we find that their general denials ofthe allegations in the backpay specification regard-ing their status as successors are sufficient to re-quire a hearing.'sAccordingly, we shall deny counsel for the Gen-eral Counsel's Motion for Summary Judgment, andwe shall order a hearing limited to the determina-tion of the net interim earnings of Thompson andSpradlin and to the issue of whether RespondentsD & P are successor employers responsible forremedying Respondent Marine's unfair labor prac-tices. However, since we have found that the gen-eral denial of Respondent Marine as to all other al-legations in the backpay specification is insufficientunder Section 102.54(b) and (c) of the Board'sRules and Regulations and as no explanation or re-sponse to the Notice To Show Cause has beenfiled, we deem Respondent Marine to have ad-mitted all other allegations in the backpay specifi-cation to be true.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment be, and it herebyis, denied.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 23 for the purpose of issuing anotice of hearing and scheduling a hearing beforean administrative law judge, which hearing shall belimited to taking evidence as to the amount of thenet interim earnings of Mark Thompson andGilfred L. Spradlin, Jr., and as to the liability of D& P Investment Company, Inc., D. P. MarineRepair Service, Inc., and Blume Winch & AnchorManufacturing Company.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision, containing findings, conclusions, and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge's decision on the parties, the provisions ofSection 102.46 of the Board's Rules and Regula-tions, Series 8, as amended, shall apply.12 Perma inyl, supra at 969., quoted in Golden Sate, upra at 180.3 See DI)ew Construction Corp., upraMARINE MACHINE WORKS 17